                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


TREVOR FITZGIBBON                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )              Case No. 3:18-cv-247-REP
                                             )
                                             )
JESSELYN A. RADACK                           )
                                             )
       Defendant.                            )
                                             )


         NOTICE OF NONCOMPLIANCE
WITH COURT’S ORDER REQUIRING STATUS REPORTS

                                          -and-

         NOTICE OF STATUS OF BANKRUPTCY CASE
       Plaintiff, Trevor Fitzgibbon, by counsel, files Notice with the Court that

Defendant, Jesselyn Radack (“Radack”), has failed to comply with the Court’s Order

entered on October 30, 2018 [ECF No. 75] ordering Radack to file reports advising the

status of this matter in bankruptcy:

       1.      Four (4) days after the Court set the trial date and issued its Jury Initial

Pretrial Order in this matter [ECF No. 68], Radack filed for Chapter 11 bankruptcy

protection in the District of Columbia.

       2.      On October 30, 2018, the Court entered an Order that stayed this action

and ordered Radack to file monthly status reports by November 15, 2018 and “every 30




                                            1
days thereafter” – said reports to include “the progress of the bankruptcy and any

developments that affected the District Court action.” [ECF No. 75 (emphasis added)].

       3.      On October 31, 2018, Radack filed a motion to transfer this case to the

United States Bankruptcy Court for the District of Columbia. [ECF No. 76].

       4.      On November 16, 2018, Radack filed a status report with the Court in

which she represented that her “bankruptcy case remains open and pending and

Defendant is still in the process of formulating a Chapter 11 Plan.” [ECF No. 78].

       5.      On December 15, 2018, Radack filed a status report in which she

represented that she had begun drafting a Chapter 11 Plan of Reorganization which she

expected to file “in the next 45 days”. [ECF No. 80].

       6.      On January 18, 2019, Radack filed a status report in which she represented

that she had begun drafting “the statutory disclosure” “under 11 U.S.C. § 1125”. Radack

further represented that she anticipated filing a Chapter 11 Plan of Reorganization “in the

next 20 days”. [ECF No. 81].

       7.      On February 6, 2019, the Court denied Radack’s motion to transfer venue

of the action to the Bankruptcy Court. [ECF No. 83]. In an accompanying Memorandum

Opinion, the District Court ruled that:

       “it seems clear to the Court that, as Fitzgibbon argues, Radack’s bankruptcy
       action was filed solely to avoid this litigation. In her December 2018 status
       report, Radack said that zero creditors appeared at her statutory meeting of
       creditors. ECF No. 80 at 1. She also did not mention any debts in this status
       report outside of “the claims against her.” Id. at 2. In her January 2019 status
       report, Radack said only that she had “commenced the examination of claims
       against her to be addressed in a Chapter 11 Plan of Reorganization.” ECF No. 81
       at 1. And in a conference call on October 29, 2018, Radack’s counsel said that
       any judgment in this case would be the biggest claim against Radack. Thus, there
       is a substantial evidentiary basis for Fitzgibbon’s contention that Radack’s
       bankruptcy action was not filed in good faith. Instead, it appears to be a tactic to
       try to secure transfer of this case to the District of Columbia.”


                                            2
[ECF No. 82, fn. 3]. 1

       8.      On February 15, 2019, Radack filed a status report in which she

represented that she had filed a Chapter 11 Plan of Reorganization. [ECF No. 84].

Radack further stated as follows:

       “Along with the Plan, the Debtor filed a motion seeking to dispense with the
       requirement, under 11 U.S.C. §1125, of filing, obtaining approval of, and
       transmitting with the Plan a Disclosure Statement. That motion seeks relief
       authorized under Fed. R. Bankr. P. 3017(d). A hearing on that motion is set
       before the United States Bankruptcy Court for the District of Columbia on
       February 27, 2019. If granted, the process of confirming the proposed Plan will
       be accelerated, and may be considered by the Bankruptcy Court as early as the
       end of March or beginning of April 2019.”

       9.      Radack failed to file a status report with the Court in this case in

March 2019.

       10.     On February 27, 2019, Radack appeared before the District of Columbia

Bankruptcy Court on her motion to dispense with disclosure statement. [Case 18-00634-

SMT (Doc 46)].

       11.     By Order entered March 1, 2019, the Bankruptcy Court denied Radack’s

motion to dispense with disclosure statement, ordered Radack to file “truncated

disclosure statement”, and granted Radack leave to file an amended plan (making

amendments to which she agreed at the February 27 hearing) by March 11, 2019, along

with a disclosure statement. [Case 18-00634-SMT (Doc 55)].

       12.     Radack failed to file an amended plan or disclosure statement.


       1
                Radack’s various status reports filed with the Court in this case omit and,
therefore, conceal the fact that there was a February 8, 2019 deadline in the bankruptcy
case for filing proofs of claim. Radack violated the Court’s Order that required her to
disclose “any developments [in the bankruptcy case] that affected the District Court
action.” [ECF No. 75 (emphasis added)].


                                            3
       13.     On her Schedule E/F, Part 2, filed in the bankruptcy case, Radack listed

Fitzgibbon’s claim as “disputed”:




[Case 18-00634-SMT (Doc 18, p. 14].

       14.     Local Bankruptcy Rule (“LBR”) 1007-3 of the United States Bankruptcy

Court for the District of Columbia provides as follows:




       15.     In spite of LBR 1007-3, Radack never filed or served the required

LBR 1007-3 notice on Fitzgibbon.

       16.     On March 1, 2019, the Bankruptcy Court entered an Order regarding

Radack’s failure to file and serve the required LBR 1007-3 notice. The Bankruptcy

                                            4
Court observed that “[t]he docket in this case does not reflect the filing of a notice under

LBR 1007-3 to the creditor whose claim was listed on the debtor’s schedules as disputed

[Fitzgibbon]. If one was issued, the debtor should file the notice. If one was not issued,

the consequence may be that the creditor is still free to file a claim.” The Bankruptcy

Court

               “ORDERED that if no LBR 1007-3 notice was issued to the creditor
        whose claim was listed as disputed, then pending the debtor’s evaluating and
        addressing the LBR 1007-3 issue, the debtor may elect not to proceed with filing
        an amended plan and disclosure statement as contemplated by the Order re
        Motion to Dispense With Disclosure Statement. It is further

                ORDERED that unless the court directs otherwise, a status hearing will be
        held on March 27, 2019, at 10:30 a.m. (with the debtor to report regarding the
        debtor’s intentions regarding pursuing a plan if the debtor elects not to proceed
        with filing the amended plan and a disclosure statement as contemplated by the
        Order re Motion to Dispense With Disclosure Statement).

[Case 18-00634-SMT (Doc 54)].

        17.    On March 11, 2019, Fitzgibbon filed proof of claim, an objection to

Radack’s proposed Chapter 11 plan of reorganization, a motion to dismiss Radack’s

bankruptcy case pursuant to 11 U.S.C. § 1112(b)(1) for cause, and a motion for relief

from the automatic stay to permit Fitzgibbon to proceed with discovery and trial of this

action. [Case 18-00634-SMT (Claim 2-1 and Docs 59, 61, 63)].

        18.    In his motion to dismiss Radack’s bankruptcy case, Fitzgibbon pointed out

the obvious: Radack filed the bankruptcy case in bad faith solely as a litigation tactic to

“re-locate” this case to the Bankruptcy Court in the District of Columbia. Subjective bad

faith is routinely found where a bankruptcy filing is used to “relocate” a two-party

dispute from a state or federal court to a bankruptcy court. In Crown Financial Ltd., for

example, the Court held as follows:



                                             5
       “What has happened in this case is that a bitter, hotly contested controversy has
       boiled over from the state court into the bankruptcy court. Chapter 11 was not
       intended to provide an additional forum for the continuation of litigation over
       what is essentially a two-party dispute. An attempt to do so is an abuse of the
       bankruptcy process which warrants the dismissal of a Chapter 11 filing. See In re
       Donuts of Seekonk, 122 B.R. 172 (Bankr. D.R.I. 1990); In re Edwards, 140 B.R.
       515 (Bankr. W.D.Mo. 1992); In re Sutton, 78 B.R. 341 (Bankr. S.D.Fla. 1987).”

183 B.R. 719, 723 (Bankr. M.D.N.C. 1995); In re Nesenkeag, Inc., 131 B.R. 246 (Bankr.

N.H. 1991) (“This Court has ruled before that ‘two-party law suits’ which are simply

brought across the street from the state court to this court under the guise of a ‘chapter 11

reorganization’ may be dismissed for cause under the bad faith filing rubric under the

applicable case law. Bad faith filing in this context does not itself mean bad mind or

malicious activity, or even fraudulent activity, but simply the causing of a reorganization

proceeding to be filed that does not fit within the intended scope of chapter 11 relief”); id.

In re Matthew M. Murray, Case No. 14-10271 (Bankr. S.D.N.Y. 2016) (Decision and

Order On Motion to Dismiss Involuntary Petition, p. 1) (“This case presents a variant of a

common practice in cases in this Court and elsewhere—the filing of a case under the

Bankruptcy Code as a tactic in a two-party dispute—though much more commonly in

such situations, the abuser is the debtor and not a creditor.”). 2 In his motion to dismiss,

Fitzgibbon emphasized that Radack’s bankruptcy case has no raison d’être.                The

underlying “bitter, hotly contested controversy” between Fitzgibbon and Radack has been


       2
               In Murray, the Bankruptcy Court quoted extensively from the seminal
decision in C-TC 9th Avenue Partnership v. Norton Comp. (In re C-TC 9th Avenue
Partnership), 113 F.3d 1304 (2nd Cir. 1997), a Chapter 11 case dismissed under § 1112(b)
of the Code. The Bankruptcy Court in C-TC dismissed the case because it found that the
debtor had engaged in bad faith. Among several things that the Bankruptcy Judge had
found as establishing bad faith, which supported the Second Circuit’s affirmance of
dismissal, were the facts that the filing was the outgrowth of a two-party dispute; that the
dispute “could be fully resolved in a non-bankruptcy forum”; and that the primary
function of the petition was to serve as a “litigation tactic.” 113 F.3d at 1309-1310.


                                              6
ongoing since April 2018, when Fitzgibbon filed his Complaint in this case. As this

Court correctly observed when it denied Radack’s motion to transfer venue, Radack filed

her bankruptcy case in bad faith to avoid a scheduled jury trial and to “relocate” the

pending two-party action to Bankruptcy Court.

       19.     In addition to her bad faith filing, Fitzgibbon argued in his motion to

dismiss that Radack’s conduct during the bankruptcy case warranted dismissal because it

demonstrates that Radack is abusing the automatic stay. After she filed for bankruptcy

and in spite of this Court’s restraining Order [ECF No. 41],3 Radack and her agents

continue to defame and disparage Fitzgibbon. On January 18, 2019, for instance, Radack

republished a statement that Fitzgibbon was a “serial sexual predator”:




       3
               The Court’s Order restrains and enjoins Radack “from using Twitter or
directing or enticing others to use Twitter or any other social media during the pendency
of this action to publish or republish statements about … the character, credibility, or
reputation of Plaintiff….”

                                            7
In a February 8, 2019 tweet, Radack again referred to Fitzgibbon as a “predator”:




The statement in Radack’s tweet refers to Fitzgibbon.                The reference to

“@SharylAttkisson” is to five-time Emmy Award winning investigative journalist,

Sharyl Attkisson [http://fullmeasure.news/people/sharyl-attkisson], and the word “smear”

refers to a news program entitled “Shades of Grey”, that aired on Sunday, June 3, 2018,

on the Internet news site, Full Measure News:




                                            8
The “one man” in the news program is Fitzgibbon. Radack is off the rails. In his motion

to dismiss, Fitzgibbon showed that Radack’s reckless disregard and violations of this

Court’s restraining Order continue. On February 18, 2019, a week after she filed her

Chapter 11 plan of reorganization, Radack again took to Twitter, this time falsely

accusing Fitzgibbon of committing the crime of adultery with a well-known journalist

and activist in Berlin, Germany, named Diani Barreto. See, e.g., Payne v. Tancil, 98 Va.

262, 35 S.E. 725, 726 (1900) (statement that plaintiff was “keeping Mrs. Bowler”, when

taken in connection with the other words spoken, or considered by themselves, could

only be understood to accuse the plaintiff of criminal intercourse and the crime of

                                           9
adultery – statement was actionable per se, demurrer “properly overruled”); id., Kelly v.

Grigsby, 2005 WL 533544, at * 3 (Loudoun Cir. 2005) (defendant’s statement that

plaintiff was “shacking up with a blonde from Hillsboro” was actionable as defamation

per se – “a reasonable person could interpret Mr. Grigsby’s statement that Mr. Kelly

“shacked up with some blonde in Hillsboro” as meaning he was having an adulterous

relationship”). Radack tweeted:




       20.    Fitzgibbon is hand-cuffed by the automatic stay. In addition to his motion

to dismiss Radack’s bankruptcy, Fitzgibbon filed a motion for relief from the automatic

stay in order to continue with this case. Fitzgibbon’s motions are pending before the

Bankruptcy Court.




                                           10
       21.     The Bankruptcy Court has scheduled a status hearing regarding the

bankruptcy case for March 27, 2019, at 10:30 a.m. The Bankruptcy Court will consider

at that hearing setting a hearing date for the motion to dismiss as well as a hearing date

for a motion for relief from the automatic stay filed by Fitzgibbon.



                              TREVOR FITZGIBBON



                              By:     /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for the Plaintiff




                                            11
                          CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2019 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendant and all interested parties receiving notices via

CM/ECF.




                           By:    /s/Steven S. Biss
                                  Steven S. Biss (VSB # 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:      (804) 501-8272
                                  Facsimile:      (202) 318-4098
                                  Email:          stevenbiss@earthlink.net

                                  Counsel for the Plaintiff




                                         12
